                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 EILEEN GIBSON, et al.,                      :            CIVIL ACTION
                                             :
                       Plaintiffs,           :
                                             :
               v.                            :
                                             :
 STATE FARM FIRE AND                         :            No. 18-4919
 CASUALTY COMPANY,                           :
                                             :
                       Defendant.            :

                            ORDER AND CIVIL JUDGMENT

      AND NOW, on February 18, 2020, for the reasons stated in my accompanying

memorandum opinion, IT IS ORDERED that:

   1. Plaintiffs’ Motion for Reconsideration (doc. 55) is DENIED.

   2. Defendant’s Motion to Modify the Judgment (doc. 52) is DENIED.

   3. Plaintiffs’ Motion to Mold the Jury Verdict (doc. 56) is GRANTED.

   4. JUDGMENT is entered in favor of Plaintiffs Eileen M. Gibson and Robert P. Gibson,

      against State Farm Automobile Insurance Company, in the amount of $750,000.00.



                                                 BY THE COURT


                                                 _/S/ Timothy R. Rice
                                                 TIMOTHY R. RICE
                                                 U.S. MAGISTRATE JUDGE
